UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 15, 2015 EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) 000-24939 (Commission file number) Delaware 95-4703316 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) 1 East West Bancorp, Inc. Current Report of Form 8-K Item 2.02.Results of Operations and Financial Condition On July 15, 2015,East West Bancorp, Inc. announced, via press release, its results of operations for the quarter endedJune 30, 2015. A copy of the press release is included in this report as Exhibit 99.1 and furnished herewith. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1Press Release, dated July 15, 2015, issued by East West Bancorp, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 15, 2015 EAST WEST BANCORP, INC. By: /s/ Irene H. Oh Irene H. Oh Executive Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, datedJuly 15, 2015, issued by East West Bancorp, Inc. 3
